Exhibit 10(p)
EMPLOYMENT AGREEMENT
     This Employment Agreement is dated June 17, 2011 and replaces and
supersedes the present employment agreement effective April 1, 2009, between
Saga Communications, Inc. (the Corporation) and Edward K. Christian (Christian)
(2009 Employment Agreement), the Amendment to Employment Agreement dated
March 31, 2009 (Amendment) and all other agreements between Christian and the
Corporation.
     NOW THEREFORE, IN CONSIDERATION of the promises and covenants of this
Employment Agreement, it is hereby agreed as follows:
     1. The Corporation hereby agrees to employ Christian, as Chairman,
President and Chief Executive Officer of the Corporation and in such additional
capacities for the Corporation and/or its affiliates as the Corporation may from
time to time direct. The term (hereinafter referred to as “the Term”) of
Christian’s employment under this Agreement shall commence on the date hereof
and, except as it may be earlier terminated pursuant to the provisions hereof,
shall terminate March 31, 2018.
     2. Christian hereby accepts such employment and agrees to devote such of
his working time and effort as shall be necessary to perform his duties.
     3. During the Term of this Agreement, the Corporation shall maintain an
office for Christian in its corporate offices in Grosse Pointe Farms, Michigan,
as well as maintain another office for him in Sarasota County, Florida at the
Corporation’s expense.

     4.   (a) The Corporation shall pay to Christian for all services rendered
by him under this Agreement an annual salary at the rate of $860,000 per year
effective June 1, 2011, payable in installments of two (2) week intervals. In
addition, Christian shall be eligible to participate, in accordance with

1



--------------------------------------------------------------------------------



 



      their terms, in all medical and health plans, life insurance, profit
sharing, 401(k) plan and such other employment benefits and stock option
programs as are maintained by the Corporation or its affiliates for other key
employees performing services; provided that the Corporation and its affiliates
shall at all times be free to terminate, modify or amend such plans. During the
Term the Corporation will maintain in force all existing policies of insurance
on Christian’s life, including the existing split dollar policy. During the
Term, the Corporation shall also pay for Christian to participate in an
executive medical plan and shall maintain in force its existing medical
reimbursement policy. If any provision of the executive medical plan or existing
medical reimbursement policy is prohibited by changes in applicable law or a
change in the Corporation’s medical plan, the Corporation shall reimburse
Christian the costs of such health insurance and medical reimbursement
comparable to the existing provisions of each plan or policy.

      (b) Upon written election by Christian delivered to the Corporation,
Christian may defer any or all of the annual salary payable to Christian
pursuant to this Section during the Term. For deferral of annual salary payable
in calendar year 2012, Christian shall provide written election of such deferral
to the Corporation no later than the latter of December 31, 2011 or 30 days
after the date Christian first becomes eligible to participate in the deferral
program. For deferral of annual salary payable in any calendar year after 2012,
Christian shall provide written election of

2



--------------------------------------------------------------------------------



 



      such deferral no later than December 31st of the prior calendar year. Any
election of deferral shall state the amount of such deferral and the date or
dates upon which such deferred compensation shall be paid and such written
deferral program shall be in compliance with Internal Revenue Code Section 409A
and be part of this Agreement.

     5. On each anniversary of the Effective Date beginning on June 1, 2012, the
Corporation’s Compensation committee shall determine in its discretion the
amount of any increase (but not decrease) to Christian’s then existing annual
salary provided, however, that such increase shall not be less than the greater
of three percent (3%) or the cost of living increase determined under paragraph
7. Further, Christian shall be eligible for a Chief Executive Incentive Bonus
awarded at the discretion of the Board of Directors.
     6. Christian shall also have the opportunity to earn an annual performance
bonus pursuant to the terms of the Chief Executive Officer Annual Incentive Plan
of Saga Communications, Inc., originally effective as of January 1, 2000 and as
amended effective as of January 1, 2005. For any fiscal year of the Corporation,
Christian’s largest performance bonus amount shall be one hundred percent of the
Base Compensation for each such fiscal year provided, however, that the
Corporation’s Compensation Committee shall determine the actual bonus amount to
be paid for each fiscal year based on the Corporation and Christian’s
performance and achievement of the target performance goals established by the
Corporation’s Compensation Committee ninety (90) days after the beginning of
each fiscal year. Such annual performance bonus shall be payable as soon as
reasonably practicable following, and no event later than, two months following
the end of the fiscal year for which the Annual Performance Bonus is earned.

3



--------------------------------------------------------------------------------



 



     7. The cost of living increase in paragraph 5 shall be based on the
percentage increase in the consumer Price Index for all cities (“CPI”) published
by the Bureau of Labor Statistics of the United States Department of Labor (or
such other comparable standard as may then be in effect) determined by comparing
the respective year end CPI’S of the two previous calendar years.
     8. In addition to the salary specified in paragraph 4, the annual increases
and bonus specified in paragraph 5, and the bonuses in paragraph 6, Christian
shall be eligible for awards in such amounts as shall be approved by the
Corporation’s Compensation Committee from time to time, under the terms of the
2005 Incentive Compensation Plan and any amendment thereof, under the
Corporation’s then current incentive compensation plan, or as otherwise
determined by the Compensation Committee of the Corporation in its discretion
based on the performance of the Corporation and the accomplishment of objectives
established by the Compensation Committee.
     9. The Corporation shall cause Christian to be reimbursed for all
reasonable expenses incurred by him in the performance of his duties hereunder
in each case in accordance with the Corporation’s rules and regulations as in
effect from time to time.
     10. During his employment hereunder, the Corporation agrees that Christian
shall be furnished with an automobile to be used in connection with the duties
hereunder, payment for the expenses of such automobile, and such other fringe
benefits as have been afforded him in the past or as consistent with his
position.
     11. Christian shall be entitled to four (4) weeks of paid vacation time to
be awarded upon Christian’s anniversary date with the Corporation. Unused
vacation shall accrue and roll over to successive years. Christian shall provide
a signed statement each year as to the amount

4



--------------------------------------------------------------------------------



 



of vacation he uses and the amount to be carried forward. Accrued unused
vacation shall be paid out to Christian upon termination of employment (or to
Christian’s estate if his death is the reason for termination).
     12. If Christian, during the Term of this Agreement, shall fail to render
substantially the services required of him hereunder for a continuous period of
eight (8) months or an aggregate period of twelve (12) months during any
eighteen (18) consecutive months (excluding vacations) by reason of his physical
or mental disability, as determined by a physician acceptable to the Corporation
and Christian, either party shall have the right to terminate this Agreement
effective upon thirty (30) days’ notice at any time after the eight (8) month or
twelve (12) month period, as the case may be, so long as the disability is
continuing.
     13. The Corporation may terminate Christian’s employment in the event
Christian suffers a disability (as defined in paragraph 12 above). After the
Termination Date, which in this event shall be the date upon which notice of
termination is given, no further compensation shall be payable under this
Agreement except that Christian shall receive the accrued portion of any salary
and bonus through the Termination Date, less standard withholdings for tax and
social security purposes. In the case of a bonus, it shall be payable upon such
date or over such period of time which is in accordance with the applicable
bonus plan. In addition to these payments, Christian shall receive severance pay
equal to 100% of his then Base Salary for 15 months payable in equal monthly
installments. After the Termination Date, which in this event shall be the date
upon which notice of termination is given, any award previously granted to
Christian by the Corporation under the Corporation’s 2005 Incentive Compensation
Plan or then current incentive compensation plan, including without limitation
those grants described in Paragraph 8 of this Agreement, shall become
immediately one hundred percent (100%) vested to the extent

5



--------------------------------------------------------------------------------



 



permitted by law. This compensation in this paragraph 13 is in addition to and
without offset by any benefits or payments Christian shall be entitled to under
the Corporation’s long-term disability policy.
     14. In the event Christian’s employment hereunder is terminated by reason
of his death, the Corporation shall pay and provide to the legal representative
of his estate, the following:

  (a)   The Corporation shall provide to the legal representative of Christian’s
estate a lump sum payment equal to Christian’s then current Base Salary as set
out in paragraph 4.

  (b)   As of the date of Christian’s termination of employment for death, any
award previously granted under the Corporation’s 2005 Incentive Compensation
Plan or then current incentive compensation plan, shall become immediately
vested to the extent allowed by law.

  (c)   The Corporation shall continue the provision of health care coverage in
accord with paragraph 21 for Christian’s spouse.

     15. The Corporation may, by the vote of a majority of independent directors
of the Corporation, terminate Christian’s employment under this Agreement at any
time “for cause” which term, as herein defined, shall mean, conviction of a
felony; willful misconduct; gross neglect of duty; material breach of fiduciary
duty to the Corporation; or material breach of this Agreement provided, however,
that Christian may be terminated “for cause” only after not less than thirty
(30) days’ notice to Christian and an opportunity for Christian to be heard and
to address the charges levied. If legal action is initiated by Christian to
enforce this Agreement and

6



--------------------------------------------------------------------------------



 



cause is not proven by the Corporation, the Corporation shall reimburse
Christian his legal fees to enforce this Agreement.
     16. Christian shall have the right to terminate his employment, at any
time, under this Agreement following a Change in Control. For the purpose of the
Agreement, “Change in Control” shall mean:

      The consummation of a sale or transfer of contract of all or substantially
all of the assets or stock of the Corporation or the consummation of a merger or
consolidation involving the Corporation which the Corporation is not the
surviving corporation.

     17. Upon the happening of a change of control as defined in paragraph 16,
the Corporation will thereupon pay Christian an amount of cash equal to 2.99
times the average of Christian’s total annual salary set out in paragraph 4 and
bonus in paragraphs 5 and 6 for each of the three immediately preceding (and not
overlapping) periods of twelve consecutive months. In addition, the Corporation
shall pay Christian such amount as is necessary to enable Christian to pay all
tax liabilities under Internal Revenue Code Sections 280G and 4999 and all
federal and state tax liabilities arising by reason of payments received
pursuant to this sentence, it being the intent of the parties that Christian be
made whole with respect to the economic effect of Internal Revenue Code
Sections 280G and 4999 in connection with his employment.
     18. Christian acknowledges that during the course of his affiliation with
the Corporation, he has or will have access to and knowledge of certain
information and data which the Corporation considers confidential or proprietary
and the release of such information or data to unauthorized persons would be
extremely detrimental to the Corporation. As a consequence, Christian hereby
agrees and acknowledges that he owes a duty to the Corporation not to disclose,

7



--------------------------------------------------------------------------------



 



and agrees that without the prior written consent of the Corporation, at any
time, either during or after his employment with the Corporation, he will not
communicate, publish or disclose, to any person anywhere, or use for his own
account any Confidential Information (as hereinafter defined), except as may be
necessary or appropriate to conduct his duties hereunder, provided Christian is
acting in good faith and in the best interest to the Corporation, or as may be
required by law or judicial process. Christian will use his best efforts at all
times to hold in confidence and to safeguard any Confidential Information from
falling into the hands of any unauthorized person and, in particular, will not
permit any Confidential Information to be read, duplicated or copied. Christian
will return to the Corporation all Confidential Information in his possession or
under his control whenever the Corporation shall so request, and in any event
will promptly return all such Confidential Information if Christian’s
relationship with the Company is terminated for any or no reason and will not
retain any copies thereof. For purposes hereof the term “Confidential
Information” shall mean any information or data used by or belonging or relating
to the Corporation or any of its subsidiaries or Affiliates that is not known
generally to or available for use by the industry in which the Corporation is or
may be engaged, other than as a result of Christian’s actions or omission to
act, and which the Corporation maintains on a confidential basis, including,
without limitation, any and all trade secrets, proprietary data and information
relating to the Corporation’s business and products, price list, customer lists,
processes, procedures or standards, know-how, manuals, business strategies,
records, drawings, specifications, designs, financial information, whether or
not reduced to writing, or information or data which the Corporation advises
Christian should be treated as confidential information. The covenants made in
this paragraph 18 shall remain in effect during the term of Christian’s
relationship with the Corporation and, in the case of confidential Information
that constitutes

8



--------------------------------------------------------------------------------



 



trade secrets under the Uniform Trade Secrets Act, shall survive the termination
of such relationship for any reason indefinitely, and, in the case of all other
Confidential Information, shall survive for a period of five (5) years after
such terminations. Christian further agrees and acknowledges that Confidential
Information, as between the Corporation and Christian shall be deemed and at all
times remain and constitute the exclusive property of the Corporation.
     19. All material and ideas pertaining to the business of the Corporation or
any of its subsidiaries that are acquired, obtained, created or developed during
the term of this Agreement shall belong solely to the Corporation.
     20. At any time during the Term of this Agreement should Christian
voluntarily terminate his employment with the Corporation, or in the event this
Agreement is terminated “for cause” by the Corporation pursuant to the
provisions of Section 12 hereof, Christian agrees that for a period of three
(3) years thereafter he shall not, without written permission from the
Corporation, directly or indirectly own, manage, operate, joint venture,
control, be employed by or participate in the ownership, management, operation,
control of or be connected in any with, any radio or television station the
primary transmitter of which is located within 65 miles of the community license
of a radio or television station (i) then operated by the Corporation or any
subsidiary thereof or (ii) then subject to a sale or purchase contract to which
the Corporation or any subsidiary or parent thereof is a party.
     21. During the Term of this Agreement if Christian’s employment with the
Corporation is terminated for any reason, including death, disability or
voluntary resignation by Christian, other than a “for cause” termination by the
Corporation, the Corporation shall continue to provide health insurance and
medical reimbursement, commensurate with all health insurance and medical
reimbursement programs that are maintained by the Corporation or its affiliates
for

9



--------------------------------------------------------------------------------



 



current employees performing services to the Corporation to Christian and his
spouse and to maintain in force all existing life insurance policies for a
period of ten (10) years. If Christian’s employment is terminated other than for
cause, the ownership of the current split life insurance policy shall be
transferred to the Edward K. Christian and Judith D. Christian Irrevocable Trust
dated January 26, 2004 and the Corporation shall reimburse Christian or his
estate to the extent allowed by law for any tax consequences of that transfer.
If any of the provisions in Paragraph 17 or this Paragraph 21 are prohibited by
changes in applicable law, the Corporation shall reimburse Christian the costs
of health insurance and medical disbursement programs comparable to that
provided current employees of the Corporation that he may secure, for this same
period of 10 years. If Christian predeceases his current spouse, Judith A.
Christian, these provisions shall be applicable to her. At the conclusion of the
above ten (10) year period, Christian or his spouse, at his/her option and
expense, and if permitted by law, may continue such health insurance for a
period of 18 months at his/her own expense.
     22. Any notice hereunder shall be effective if given or tendered by
registered or certified mail, return receipt requested, to Saga Communications,
Inc., or to Christian addressed to its/his respective attention at:
73 Kercheval Avenue
Grosse Pointe Farms, MI 48236
or at such other address as may be set forth in a notice hereunder.
     23. This Agreement shall be binding upon and shall inure to the benefit of
the Corporation, its successors and any corporation, person, firm, or other
entity which succeeds to all or substantially all of the business, assets, or
property of the Corporation. The Corporation will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business, assets or property of the Corporation, to

10



--------------------------------------------------------------------------------



 



expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the corporation would be required to perform it if no such
succession had taken place. As used in this Agreement, the “Corporation” shall
mean the Corporation as hereinbefore identified and any successor to its
business, assets or property as aforesaid which executes and delivers an
agreement provided for in this Section 23 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law. This
agreement, however, shall not be assignable by the Corporation without the prior
written consent of Christian.
     24. This Agreement and all rights of Christian hereunder shall inure to the
benefit of and be enforceable by Christian’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Christian should die while any amounts are due and payable to him
hereunder, all such amounts, unless otherwise provided herein, shall be paid to
Christian’s designated beneficiary or, if there be no such designated
beneficiary, to the legal representatives of Christian’s estate.
     25. If a final judicial determination is made that any provision of this
Agreement is an unenforceable restriction against Christian or Corporation, the
provisions hereof shall be rendered void only to the extent that such judicial
determination finds such provisions unenforceable, and such unenforceable
provisions shall automatically be reconstituted to comply with the judicial
determination and become a part of this Agreement, effective as of the date
first written above, to the maximum extent in favor of Christian that is
lawfully enforceable. A judicial determination that any provision of this
Agreement is unenforceable shall in no instance render the entire Agreement
unenforceable, but rather the Agreement will continue in full force and effect
absent any unenforceable provision to the maximum extent permitted by law.

11



--------------------------------------------------------------------------------



 



     26. If it shall be determined that any amount paid, distributed or treated
as paid or distributed by the Corporation to or for Christian’s benefit (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section, (“a Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986 (the “Code”) or any
interest or penalties are incurred by Christian with respect to such excise tax
(such excise tax, together with any such interest and penalties, the “Excise
Tax”), Christian shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Christian of all federal state
and local taxes (including any interest or penalties imposed with respect to
such taxes), including, without limitation, any income taxes (and any interest
in penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment, Christian retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.

  (a)   All determinations required to be made under this Section 26, including
whether and when a Gross-Up payment is required and the amount of such Gross-Up
Payment and the assumption to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm (the “Accounting Firm”)
selected by the Corporation that shall provide detailed supporting calculations
both to the Corporation and Christian within 15 business days of the receipt of
notice from Christian that there has been a payment, or such earlier time as is
requested by the Corporation. All fees and expenses of the Accounting Firm shall

12



--------------------------------------------------------------------------------



 



      be borne by the Corporation. Any Gross-Up Payment, as determined pursuant
to this Section 26, shall be paid by the Corporation to Christian within five
days of the receipt of the Accounting Firm’s determination. Any determination by
the Account firm shall be binding upon the Corporation and Christian. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Corporation exhausts its
remedies pursuant to this Section 26 and Christian thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that occurred and any such Underpayment shall be promptly
paid by the Corporation to or for Christian’s benefit. Notwithstanding the
foregoing, any Gross-Up Payment, including any Underpayment, will be made only
in a manner and to the extent (and at the earliest date or dates) such that
Section 409A of the Code will not be violated.

  (b)   Christian shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such

13



--------------------------------------------------------------------------------



 



      notification shall be given as soon as practicable but no later than ten
business days after Christian is informed in writing of such claim and shall
apprise the Corporation of the nature of such claim and the date on which it
gives such notice to the Corporation (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Corporation
gives notice to Christian in writing prior to the expiration of such period that
it desires to contest such claim, Christian shall: (i) give the Corporation any
information reasonably requested by the Corporation relating to such claim;
(ii) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation; (iii) cooperate with the
Corporation in good faith in order to effectively contest such claim; and
(iv) permit the Corporation to participate in any proceeding relating to such
claim; provided, however, that the Corporation shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Christian harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expense.

14



--------------------------------------------------------------------------------



 



      Without limitation on the foregoing provisions of this Section 26, the
Corporation shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative appeals
proceedings, hearings and conference with the taxing authority in respect of
such claim and may, at its sole option, either direct Christian to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Christian agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Corporation shall determine; provided, however, that if
the Corporation directs Christian to pay such claim and sue for a refund, the
Corporation shall advance the amount of such payment to Christian, on an
interest-free basis, and shall indemnify and hold Christian harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for Christian’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Corporation’s control of the contest shall be limited to issue with respect to
which a Gross-Up

15



--------------------------------------------------------------------------------



 



      Payment would be payable hereunder and Christian shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority, so long as such action does not
have a material adverse effect on the contest being pursued by the Corporation.

  (c)   If, after Christian’s receipt of any amount advanced by the Corporation
pursuant to this Section 26, Christian becomes entitled to receive any refund
with respect to such claim, Christian shall (subject to the Corporation’s
complying with the requirements of this Section 26) promptly pay to the
Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after Christian’s receipt
of an amount advanced by the Corporation pursuant to this Section 26, a
determination is made that Christian shall not be entitled to any refund with
respect to such claim and the Corporation does not notify Christian in writing
of its intent to contest such denial of refund prior to the expiration of
30 days after such determination, then such advance shall be forgiven and shall
not be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

     27. Christian shall not be required to seek other employment to reduce any
severance benefits payable to him under paragraphs 13 and 17 and no such
severance benefit shall be reduced on account of any compensation received by
Christian from other employment. The

16



--------------------------------------------------------------------------------



 



Corporation’s obligation to pay benefits (severance or otherwise) under this
Agreement shall not be reduced by any amount owed by Christian to the
Corporation.
     28. This Agreement may be modified or terminated only in writing signed by
both parties and shall not be assigned by either party without the prior written
consent of the other. Any attempted assignment without such consent shall be
void. This Agreement contains the entire understanding of the parties with
respect to its subject matter and, on entering into it, neither party has relied
upon any representation, warranty or covenant not expressly set forth herein.
     29. This Agreement shall be governed by and construed in accordance with
the laws of the State of Michigan.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first set forth.

            SAGA COMMUNICATIONS, INC.
      By:   /S/ Gary Stevens         Gary Stevens        Chair, Compensation
Committee              By:   /S/ Edward K. Christian         Edward K.
Christian           

17